EXHIBIT 10.16

VERITIV CORPORATION
FORM OF NOTICE OF 2014 LONG-TERM TRANSITION INCENTIVE AWARD
This certifies that, effective August [__], 2014, Veritiv Corporation (the
“Company”) grants to the Grantee named below, subject to the provisions of this
Notice, including the enclosed terms and conditions (which are incorporated
herein and made a part of this Notice) (the “Notice”), the contingent right to
receive a future payment equal to all, a portion, or a multiple of the target
award opportunity set forth below (the “Target Award Opportunity”).
Name of Grantee:
[_______________]



Target Award Opportunity:
$[___________]



Vesting:
Fifty percent (50%) of the Target Award Opportunity (the “Service-Based Award”)
will vest on December 31, 2014 (the “Vesting Date”), provided that the Grantee
remains continuously employed by the Company and its Affiliates through the
Vesting Date, except as otherwise provided herein.



All, a portion, or a multiple of fifty percent (50%) of the Target Award
Opportunity (the “Performance-Based Award”) will vest based upon the level of
achievement of the Performance Objectives set out below, as determined by the
Committee in its sole discretion in accordance with the Performance Matrix set
out below; provide that the Grantee also remains continuously employed by the
Company and its Affiliates through the Vesting Date, except as otherwise
provided herein.


Performance Objectives:
The Company’s achievement of Adjusted EBITDA of at least $[ ] million for the
Performance Period. Adjusted EBITDA shall mean net income before equity in
earnings of unconsolidated subsidiary, income tax expense, loss on early debt
extinguishment, interest and other (expense) income, realized gain (loss) on
investments, interest expense, equity-based compensation expense, related party
management fees, restructuring charges and depreciation and amortization expense
and net income attributable to noncontrolling interests, adjusted in the same
manner as the Company’s “Consolidated EBITDA” is adjusted pursuant to that
certain ABL Credit Agreement dated as of July 1, 2014 among the Company and
certain other parties named therein (as the same may be amended from time to
time); provided, however that no adjustment will be made that would cause the
Performance-Based Award to lose any otherwise available qualification as
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code.



Performance Period:
The period from July 1, 2014 through December 31, 2014.




1

--------------------------------------------------------------------------------







Performance Matrix:
Company’s Adjusted EBITDA for Performance Period
Payout level (as percentage of portion of Target Award Opportunity allocated to
Performance-Based Award)
below $[ ] million
0%
$[ ] million
(threshold)
50%
$[ ] million
(target)
100%
$[ ] million or above
(maximum)
200%
Straight-line interpolation will be used for performance between the levels
listed above, subject to applicable rounding conventions as determined by the
Company

    
Time and Form of Payment:
Except as otherwise provided in this Notice, the Service-Based Award and the
Performance-Based Award, to the extent earned and vested, each will be paid to
the Grantee in cash by March 15, 2015.

    
IN WITNESS WHEREOF, the Company has caused this Notice to be executed by its
duly authorized officer as of the date first set forth above, and the Grantee
has also executed this Notice of Award Opportunity.


VERITIV CORPORATION


__________________________________
By:
Title:


I have carefully reviewed the terms of this Notice (including the enclosed terms
and conditions) and wish to be eligible to receive the Target Award Opportunity
outlined above. I acknowledge and agree to comply with the terms of this Notice
(including the enclosed terms and conditions) in order to be eligible to receive
the Target Award Opportunity.


GRANTEE


___________________________________
Print Name: _________________________



2